Title: To George Washington from William Ellery, 29 March 1780
From: Ellery, William
To: Washington, George


          
            Sir,
            Philadelphia March 29th 1780
          
          I received a letter from Govr Greene by the last post informing me, that the General Assembly of the State of Rhode-Island &c., which I have the honor to represent in Congress, had passed a resolve at their Session held on the fourth monday of last month, for raising eight hundred and ten men including those already raised in Col. Greene’s and Col. Angel’s regiments, that he had at the request of the Genl Assembly written to your excellency, desiring that one of those regiments might be stationed in the State the ensueing campaign, and expressing his wishes that, if I should find it necessary, I would also address you on this occasion.
          I know not what arguments he hath urged on this subject; if I did I am sensible that I could not add a new one nor enforce what he hath said; but as I esteem his desires as commands, your excellency will give me leave to suggest such reasons as voluntarily offer themselves to my mind. These are—the exhausted and exposed state of our republic—the vigorous exertions it is making to complete its continental battalions which will draw off a large number of its men, and the great injury and expence which must accrue from keeping up a body of militia for its protection and defence. These considerations are obvious and appear to me to be important. I hope your Excellency will view them in the same light, and be induced to comply with the request of the legislature; in expectation whereof and with the highest sentiments of respect, I am Yr Excellency’s most obedt Servt
          
            William Ellery
          
          
            P.S. Your Excellency hath doubtless heard of Mr Adams’s arrival in Spain. He writes from thence, that the Court of Madrid were disposed to receive a minister from these States, to acknowledge our independency and enter into treaties with us.
            
              W.E.
            
          
         